UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 98-2652



JOHN DONALD RYAN,

                                                 Plaintiff - Appellant,

           versus


BALTIMORE COUNTY, MARYLAND,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-96-
97-L)


Argued:   September 24, 1999                 Decided:   October 28, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


ARGUED: Michael Lawrence Marshall, SCHLACHMAN, BELSKY & WEINER,
P.A., Baltimore, Maryland, for Appellant. Gregory Edward Gaskins,
Assistant County Attorney, Towson, Maryland, for Appellee.     ON
BRIEF: Virginia W. Barnhart, County Attorney, John E. Beverungen,
Assistant County Attorney, Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Officer John Ryan, a former Baltimore County police officer,

appeals from the summary judgment granted to Baltimore County

terminating his employment and the dismissal of his application for

a writ of mandamus. After consideration of the record, the briefs,

and oral arguments, we affirm for reasons adequately stated by the

district court, Ryan v. Baltimore County, Md., Civil No. L-96-97

(D. Md. Sept. 30, 1996 and Oct. 7, 1998).




                                                          AFFIRMED